Per Curiam,
In the opinion of the court below, sustaining the demurrer to the appellant’s bill, his proceeding is not inaptly termed “unique, if not anomalous.” His complaint is that the action of the court in dismissing his original bill was “manifestly erroneous,” though affirmed by this court; and his prayer is that the court below correct our error, as well as its own, by reversing the decree made three years ago: Ricketts v. Capwell, 228 Pa. 268. Even if the demurrer is fairly open to criticism as a “speaking” one, there is sufficient in it to *139constitute it a good one, calling for tlie dismissal of the bill. On its face the complainant shows no right to what he prays for.
Appeal dismissed at appellant’s costs.